THE HAMLET PROPERTY OWNERS ASSOCIATION, INC., FRANK ERRICO, FRED MOSES, ROSEMARY MEYER, ARTHUR ALDRICH AND SUSAN REMILLARD,
v.
JACOB H. AND ASTRID KEULER, MARC M. KEULER AND DANIEL W. KEULER, IN THEIR CAPACITY AS CO-EXECUTORS OF THE ESTATES OF JACOB H. AND ASTRID KEULER, DECEASED, MARC M. KEULER, DANIEL W. KEULER & SUSAN H.D. KEULER AND SARAH LANDIS, IN THEIR CAPACITY AS JOINT TRUSTEES FOR JORDAN J. KEULER AND TYLER D. KEULER, HAMLET FUNDING, LLC, BUCK HILL DEVELOPMENT CORP., THE COMMONWEALTH OF PENNSYLVANIA, BARRETT TOWNSHIP, PRICE TOWNSHIP, JOE LEWIS PRODUCE, EAST STROUDSBURG AREA SCHOOL DISTRICT AND MONROE COUNTY PETITION OF: HAMLET FUNDING, LLC.
Nos. 483 MAL 2009, 484 MAL 2009
Supreme Court of Pennsylvania, Middle District.
February 2, 2010.

ORDER
PER CURIAM.
AND NOW, this 2nd day of February 2010, the Petition for Allowance of Appeal is DENIED.